DETAILED ACTION
This Office Action is in response to the communication filed on 10/30/2020.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10,423,800 and Patent number 10,824,753 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior arts found:
Prior art US 2003/0217129 discloses an intelligent network including a plurality of hierarchal intelligent layers, each layer responsive to communications from at least one of a superior layer and a subordinate layer. A plurality of nodes form each layer, where each of the plurality of nodes have intelligence modules that are interconnected horizontally within each layer, as well as interconnected 
Prior art US 2011/0153445 discloses a digital data management system and method, wherein, a serial number of a multi-media broadcasting device and digital data of a digital data platform are utilized to generate a key, and that is used to encipher said digital data. Through application of said digital data management system and method, management of protection of digital data authorization can be enhanced.
Prior art US 2007/0288466 discloses a system for processing member requests and storing member data may be evenly and randomly distributed across system components. All system resources such as, for instance, user and client data, applications manipulating the data, and user interface data may be evenly distributed across several discrete server groups connected in parallel. Each discrete server group may contain all system applications used to manipulate the data stored at the group. Further, a system component may randomly assign incoming data to a server group and thereby ensure that the data will be evenly distributed across the system.

Prior art US 9,529,634 discloses a method and a system relate to evaluating resource loads to determine when to transform queues and to specific techniques for transforming at least part of queues so as to correspond to alternative resources.
Prior art US 2014/0215033 discloses an automated tool for migrating a website hosting service from a first website hosting architecture to a second website hosting architecture, wherein a virtual network is used during migration to facilitate keeping the services available during the movement of IP addresses from one architecture to the other architecture.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: " the intelligent agent configured to automatically determine a first, a second, a third, a fourth, a fifth, a sixth, a seventh and an 
Regarding independent claim 17: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 17: "a secure intelligent agent having a hardware processor and comprising a random number generator machine, the secure intelligent agent being configured to: receive a first set comprising a plurality of 
Regarding dependent claims: Dependent claims are also allowed for incorporating the allowable feature recited in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/AMIE C. LIN/           Primary Examiner, Art Unit 2436